
	
		II
		111th CONGRESS
		2d Session
		S. 3690
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for additional quality control of
		  drugs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Drug Safety and Accountability Act
			 of 2010.
		2.FindingsCongress finds as follows:
			(1)Recent
			 manufacturing quality problems resulting in drug recalls and warnings from the
			 Food and Drug Administration have exposed gaps in quality systems to ensure
			 drugs in the United States are safe and free from contamination.
			(2)Adherence to
			 quality standards is the most effective way to ensure drug quality and
			 integrity. It is impossible to test every pharmaceutical item that is
			 produced.
			(3)More than
			 1,300,000 over-the-counter children’s medicines were recalled in 2010 for
			 quality issues that presented possible risk to patient health, and the quality
			 standards at many other over-the-counter manufacturers are unknown.
			(4)Up to 149
			 Americans died in 2007 and 2008 after taking heparin, a blood thinner,
			 contaminated during the manufacturing process in China.
			(5)Up to 80 percent
			 of the active ingredients in drugs used in the United States are made overseas,
			 many in countries where regulatory oversight does not meet the standards of the
			 United States.
			3.Quality control
			 of drugs
			(a)AdulterationSection
			 501 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351) is amended by
			 adding at the end the following:
				
					(j)If it is a drug that was manufactured,
				prepared, propagated, compounded, or processed by an establishment that is, or
				was at the time of such manufacture, preparation, propagation, compounding, or
				processing, in violation of subsection (q) or (r) of section
				510.
					.
			(b)Additional
			 requirements of producers of drugsSection 510 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360) is amended by adding at the end the
			 following:
				
					(q)Quality
				management plans
						(1)ScopeEach
				person required to register under subsection (b), (c), (d), or (i), with
				respect to the manufacture, preparation, propagation, com­pound­ing, or
				processing of a drug shall have in effect and implement a quality management
				plan to ensure the quality and safety of—
							(A)each such drug,
				including when such drug is prepared, propagated, compounded, or processed by
				another person;
							(B)each active and
				inactive ingredient of such drug, including when such ingredient is prepared,
				propagated, compounded, processed, or held by another person; and
							(C)materials used in
				the manufacture of the active ingredient, based on a risk assessment that gives
				additional consideration to materials extracted or derived from plants,
				microbes, animal tissue, or other biological sources.
							(2)Provisions
							(A)In
				generalEach quality management plan required under paragraph (1)
				shall—
								(i)address risk
				assessment, risk control, risk communication, and risk review;
								(ii)provide for an
				assessment, prior to contracting with a person to supply ingredients or to
				undertake any aspect of the manufacturing of a drug, of the suitability and
				competence of such person to carry out such activity, using audits, material
				evaluations, or qualification, as appropriate;
								(iii)define
				responsibilities and communication processes for manufacturing, quality
				control, and quality assurance activities of any person described in clause
				(ii);
								(iv)provide for the
				monitoring and review through periodic on-site audits of the facility
				conditions, controls, and practices of any person described in clause (ii) and
				ensure the implementation of appropriate measures to improve such conditions,
				controls, and practices;
								(v)provide for the
				monitoring of incoming materials to ensure that such materials are from a
				person who meets the requirements under clauses (ii) through (iv);
								(vi)provide for
				implementation of effective systems, including appropriate specifications and
				test methods and verification of the identity, quality, strength, and purity of
				drug ingredients, to detect any hazard that has been, or is reasonably likely
				to be, present in or on the drug during production, manufacturing, processing,
				pack­ing, holding, or transporting; and
								(vii)provide for
				adequate assessment of materials used in the manufacture of the active
				ingredient.
								(B)Additional
				provisionsIf the Secretary determines that provisions in
				addition to those described in subparagraph (A) would be appropriate to include
				in quality risk management plans for the protection of the public health,
				including provisions for the prevention of intentional adulteration of a drug
				or class of drugs, the Secretary may by regulation require that such provisions
				be included in quality risk management plans.
							(3) Review and
				updatingEach person required to implement a quality management
				plan under this subsection shall periodically review such plan and update such
				plan as necessary.
						(4)Application of
				specifications or test methods by order of the SecretaryIf the
				Secretary finds that there is a significant threat to public health, the
				Secretary may order an establishment—
							(A)to promptly
				revise its quality risk management plan to include new or modified
				specifications or test methods for a drug; and
							(B)to promptly
				implement such specifications or test methods.
							(5)Inspection of
				quality management planThe Secretary shall, in the course of an
				inspection under section 704 of an establishment subject to this subsection or
				upon request by the Secretary, conduct a review of the quality management plan
				of the establishment.
						(r)Documentation
				of supply chainEach person required to register under subsection
				(b), (c), (d), or (i), with respect to the manufacture, preparation,
				propagation, compounding, or processing of a drug shall provide, at the request
				of the Secretary, documentation of the names, addresses, phone numbers, and
				Global Positioning System coordinates of each producer, manufacturer,
				distributor, and shipper involved in the production of a drug or the production
				or transport of the active ingredients of a drug, and, where the assessment of
				materials described in subsection (q)(2)(A)(vii) is required, each producer,
				manufacturer, distributor, and shipper involved in the production or transport
				of such materials. Such documentation shall show that the drug and the
				ingredients of the drug were manufactured, prepared, propagated, compounded,
				processed, and handled in a manner ensuring the identity, safety, quality,
				purity, and strength of such drug.
					(s)Tracking
				systemsNot later than 1 year after the date of enactment of the
				Drug Safety and Accountability Act of
				2010, the Secretary shall develop and maintain information
				systems to track and assess every establishment that is involved in the
				manufacturing, preparation, propagation, compounding, or processing of a drug
				or active ingredient of a drug. The Secretary shall ensure the interoperability
				of all databases relevant to the tracking and assessment of such establishments
				and include in each such database the D–U–N–S number of each such establishment
				required under subsection (b) to provide a D–U–N–S number.
					(t)Over-the-Counter
				drugsIn determining, for purposes of inspection, the risk
				associated with a person required to register under this section, the Secretary
				shall not consider whether the drugs manufactured, prepared, propagated,
				compounded, or processed by such person are drugs described in section
				503(b).
					.
			(c)Unique
			 registration numbersSection 510 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking and all such establishments and inserting all
			 such establishments, and the D–U–N–S number of each such establishment;
			 and
					(B)in paragraph (2),
			 by striking and all such establishments and inserting all
			 such establishments, and the D–U–N–S number of each such
			 establishment;
					(2)in subsection
			 (c), by striking such establishment and inserting such
			 establishment, and the D–U–N–S number of such establishment;
				(3)in subsection
			 (d), by inserting , and the D–U–N–S number of such establishment
			 after devices; and
				(4)in subsection
			 (i)(1)(A), by inserting the D–U–N–S number of each such
			 establishment, after place of business of the
			 establishment,.
				(d)Factory
			 inspectionSection 704(a)(1) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374(a)(1)) is amended, in the first sentence, by
			 inserting in the United States or for import into the United
			 States, after to enter, at reasonable times, any factory,
			 warehouse, or establishment in which food, drugs, devices, tobacco products, or
			 cosmetics are manufactured, processed, packed, or held,.
			(e)Mutual
			 recognition agreement progress reportThe Secretary of Health and
			 Human Services shall, not later than 1 year after the date of enactment of this
			 Act, issue a report that describes the progress on implementing cooperative
			 arrangements and mutual recognition agreements relating to the regulation of
			 drugs and good manufacturing practices entered into under section 510(i)(3) or
			 section 803 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(i)(3),
			 383).
			(f)Mandatory
			 recall authority for drugs
				(1)In
			 generalChapter V of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 351 et seq.) is amended by inserting after section 506C the
			 following:
					
						507.Mandatory
				recall authority for drugs
							(a)Order To cease
				distribution; notification; process
								(1)Order To cease
				distribution; notificationIf the Secretary finds that there is a
				reasonable probability that a drug intended for human use would cause serious,
				adverse health con­se­quences or death, the Secretary shall issue an order
				requiring the appropriate person (including the manufacturers, importers,
				distributors, or retailers of the drug)—
									(A)to immediately
				cease distribution of such drug; and
									(B)to immediately
				notify health professionals and hospitals and other health care facilities of
				the order and to instruct such professionals and facilities to cease use of
				such drug.
									(2)ProcessThe
				order under paragraph (1) shall provide the person subject to the order with an
				opportunity for an informal hearing, to be held not later than 10 days after
				the date of the issuance of the order, on the actions required by the order and
				on whether the order should be amended to require a recall of such drug. If,
				after providing an opportunity for such a hearing, the Secretary determines
				that inadequate grounds exist to support the actions required by the order, the
				Secretary shall vacate the order.
								(b)Order To
				recall
								(1)In
				generalIf, after providing an opportunity for an informal
				hearing under subsection (a), the Secretary determines that the order should be
				amended to include a recall of the drug with respect to which the order was
				issued, the Secretary shall, except as provided in paragraph (2), amend the
				order to require a recall. The Secretary shall specify a timetable in which the
				drug recall will occur and shall require periodic reports to the Secretary
				describing the progress of the recall.
								(2)Amended
				orderAn amended order under paragraph (1)—
									(A)shall—
										(i)not include
				recall of a drug from individuals; and
										(ii)not include
				recall of a drug from hospitals and other health care facilities if the
				Secretary determines that the risk of recalling such drug from the facilities
				presents a greater health risk than the health risk of not recalling the drug
				from use; and
										(B)shall provide for
				notice to individuals subject to the risks associated with the use of such
				drug.
									(3)AssistanceIn
				providing the notice required by paragraph (2), the Secretary may use the
				assistance of health professionals who prescribed or used such a drug for
				individuals. If a significant number of such individuals cannot be identified,
				the Secretary shall notify such individuals pursuant to section
				705(b).
								.
				(2)RegulationsUntil
			 the date that the Secretary of Health and Human Services issues a final
			 regulation to implement section 507 of the Federal Food, Drug, and Cosmetic Act
			 (as added by paragraph (1)), the regulations on medical device recall authority
			 in part 810 of title 21, Code of Federal Regulations, shall apply to any recall
			 of a drug under such section 507.
				(3)Prohibited
			 actsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331) is amended by adding at the end the following:
					
						(uu)The failure to
				comply with an order issued under section
				507.
						.
				(g)Subpoena
			 authoritySection 702 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 372) is amended by adding at the end the following:
				
					(f)(1)The Secretary may
				conduct investigations as the Secretary deems necessary—
							(A)to carry out the authority of the
				Secretary under this Act or section 351 of the Public Health Service Act;
				or
							(B)to determine whether any person has
				engaged or is about to engage in any act that constitutes or will constitute a
				violation of this Act or such section 351.
							(2)For the purpose of any investigation
				conducted under paragraph (1), the Secretary may administer oaths and
				affirmations, subpoena witnesses, compel the attendance of such witnesses, take
				evidence, and require the production of any books, papers, documents, or other
				materials that are relevant to the investigation.
						(3)(A)In case of contumacy or
				refusal to obey a subpoena issued under paragraph (2), the district court of
				the United States for the judicial district in which such investigation or
				proceeding is conducted, or in which the subpoenaed person resides or conducts
				business, may issue an order requiring such person to appear before the
				Secretary, testify, or produce books, papers, documents, or other materials
				that are relevant to the investigation. All process in any such case may be
				served in the judicial district in which such person resides or may be
				found.
							(B)Any failure to obey an order issued
				under subparagraph (A) may be punished by the court as contempt of
				court.
							.
			(h)Civil
			 penalties
				(1)In
			 generalSection 303(f) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 333(f)) is amended—
					(A)in paragraph (4),
			 by striking or 505–1 each place it appears and inserting
			 505–1, or 505A;
					(B)by adding at the
			 end the following:
						
							(10)(A)(i)Any manufacturer,
				distributor, importer, broker, or filer that violates a requirement of this Act
				that relates to drugs for human use (except a requirement referred to in
				paragraph (4) or subsection (g)) shall be liable to the United States for a
				civil penalty not to exceed $100,000 per violation.
									(ii)Each day during which a violation
				continues shall be considered a separate violation under clause (i).
									(B)(i)Any manufacturer,
				distributor, importer, broker, or filer that knowingly reports or enters false
				or misleading data on documents related to the importation of a drug shall be
				liable to the United States for a civil penalty not to exceed $150,000.
									(ii)Each act of reporting or entering
				false data shall be considered a separate violation under clause
				(i).
									;
				and
					(C)in paragraph (5)
			 by striking , or (9) each place it appears and inserting
			 (9), or (10).
					(2)ApplicabilitySection
			 303(f)(10) of the Federal Food, Drug, and Cosmetic Act, as added by paragraph
			 (1), shall apply to violations described in such section that occur after the
			 date of enactment of this Act.
				(i)Exchange of information
				(1)In
			 generalSection 708 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379) is amended—
					(A)by striking The Secretary
			 and inserting (a) The Secretary; and
					(B)by adding at the end the following:
						
							(b)(1)(A)The Secretary may provide to any Federal
				agency acting within the scope of its jurisdiction any information relating to
				drugs that is exempt from disclosure pursuant to subsection (a) of section 552
				of title 5, United States Code, by reason of subsection (b)(4) of such section,
				or that is referred to in section 301(j).
									(B)Any such information provided to another
				Federal agency shall not be disclosed by such agency except in any action or
				proceeding under the laws of the United States to which the receiving agency or
				the United States is a party.
									(2)(A)In carrying out this Act, the Secretary may
				provide to a State or local government agency any information relating to drugs
				that is exempt from disclosure pursuant to section 552(a) of title 5, United
				States Code, by reason of subsection (b)(4) of such section, or that is
				referred to in section 301(j).
									(B)Any such information provided to a State or
				local government agency shall not be disclosed by such agency.
									(3)In carrying out this Act, the Secretary may
				provide to any person any information relating to drugs that is exempt from
				disclosure pursuant to section 552(a) of title 5, United States Code, by reason
				of subsection (b)(4) of such section, if the Secretary determines that
				providing the information to the person is appropriate under the circumstances
				and the recipient provides adequate assurances to the Secretary that the
				recipient will preserve the confidentiality of the information.
								(4)In carrying out this Act, the Secretary may
				provide any information relating to drugs that is exempt from disclosure
				pursuant to section 552(a) of title 5, United States Code, by reason of
				subsection (b)(4) of such section, or that is referred to in section
				301(j)—
									(A)to any foreign government agency; or
									(B)any international organization established
				by law, treaty, or other governmental action and having responsibility—
										(i)to facilitate global or regional
				harmonization of standards and requirements in an area of responsibility of the
				Food and Drug Administration; or
										(ii)to promote and coordinate public health
				efforts,
										if the agency or organization
				provides adequate assurances to the Secretary that the agency or organization
				will preserve the confidentiality of the information.(c)Except where specifically prohibited by
				statute, the Secretary may disclose to the public any information relating to
				drugs that is exempt from disclosure pursuant to section 552(a) of title 5,
				United States Code, by reason of subsection (b)(4) of such section, if the
				Secretary determines that such disclosure is necessary to protect the public
				health.
							(d)Except as provided in subsection (e), the
				Secretary shall not be required to disclose under section 552 of title 5,
				United States Code, or any other provision of law any information relating to
				drugs obtained from a Federal, State, or local government agency, or from a
				foreign government agency, or from an international organization described in
				subsection (b)(4), if the agency or organization has requested that the
				information be kept confidential, or has precluded such disclosure under other
				use limitations, as a condition of providing the information.
							(e)Nothing in subsection (d) authorizes the
				Secretary to withhold information from the Congress or prevents the Secretary
				from complying with an order of a court of the United States.
							(f)This section shall not affect the authority
				of the Secretary to provide or disclose information under any other provision
				of
				law.
							.
					(2)Conforming amendmentSection 301(j) (21 U.S.C. 331(j)) is
			 amended by striking or to the courts when relevant in any judicial
			 proceeding under this Act, and inserting to the courts when
			 relevant in any judicial proceeding under this Act, or as specified in section
			 708,.
				(j)Whistleblower
			 protectionChapter X of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 391 et seq.) is amended by adding at the end the following:
				
					1012.Protections
				for employees who refuse to violate, or who disclose violations of, this Act or
				section 351 of the public health service act
						(a)In
				general
							(1)Protections for
				employeesNo person that submits, or is required to submit to the
				Secretary a submission described in paragraph (2), or any officer, employee,
				contractor, subcontractor, or agent of such a person, may discharge, demote,
				suspend, threaten, harass, or in any other manner discriminate against an
				employee in the terms and conditions of employment because of any lawful act
				done by the employee, including within the ordinary course of the job duties of
				such employee—
								(A)to provide
				information, cause information to be provided, or otherwise assist in any
				investigation regarding any conduct which the employee reasonably believes
				constitutes a violation of any section of this Act or the Public Health Service
				Act described under paragraph (2), any other provision of Federal law relating
				to the safety or effectiveness of a drug, biological product, or device, or any
				provision of Federal law prohibiting fraud against the Food and Drug
				Administration, if the information or assistance is provided to, or an
				investigation stemming from the provided information is conducted by—
									(i)a
				Federal regulatory or law enforcement agency;
									(ii)any Member of
				Congress or any committee of Congress; or
									(iii)a person with
				supervisory authority over the employee (or such other person working for the
				employer who has the authority to investigate, discover, or terminate the
				misconduct);
									(B)to file, cause to
				be filed, testify, participate in, or otherwise assist in a proceeding filed or
				about to be filed (with any knowledge of the employer) relating to an alleged
				violation of any section of this Act or the Public Health Service Act described
				under paragraph (2), any other provision of Federal law relating to the safety
				or effectiveness of a drug, biological product, or device, or any provision of
				Federal law prohibiting fraud against the Food and Drug Administration;
				or
								(C)to refuse to
				violate or assist in the violation of any section of this Act or the Public
				Health Service Act listed described paragraph (2), any other provision of
				Federal law relating to the safety or effectiveness of a drug, biological
				product, or device, or any provision of Federal law prohibiting fraud against
				the Food and Drug Administration.
								(2)SubmissionA
				submission described in this paragraph is—
								(A)a new drug
				application under section 505(b);
								(B)an abbreviated
				new drug application under section 505(j);
								(C)a biologics
				license application under section 351 of the Public Health Service Act;
								(D)an application
				for an investigational new drug exemption under section 505(i);
								(E)a new animal drug
				application under section 512(b);
								(F)an abbreviated
				new animal drug application under section 512(b);
								(G)an application
				under section 571;
								(H)a request under
				section 572;
								(I)an application or
				report for premarket approval under section 515;
								(J)an application
				for an investigational device exemption under section 520(g);
								(K)a report under
				section 510(k);
								(L)an application
				for a humanitarian device exemption under section 520(m);
								(M)an amendment,
				supplement, or other submission with respect to any such application or report
				described in subparagraphs (A) through (L); or
								(N)a record or
				report related to an adverse event, a postapproval study, a postapproval
				clinical trial, a report, or postmarket surveillance under section 505(k),
				505(o), 519, 522, or 760.
								(b)Enforcement
				action
							(1)In
				generalAn employee who alleges discharge, or other
				discrimination in violation of subsection (a), may seek relief in accordance
				with the provisions of subsection (c), by—
								(A)filing a
				complaint with the Secretary of Labor; or
								(B)if the Secretary
				of Labor has not issued a final decision within 210 days of the filing of the
				complaint and there is no showing that such delay is due to the bad faith of
				the claimant, bringing an action at law or equity for de novo review in the
				appropriate district court of the United States, which shall have jurisdiction
				over such an action without regard to the amount in controversy.
								(2)Procedure
								(A)In
				generalAny action under paragraph (1) shall be governed under
				the rules and procedures set forth in section 42121(b) of title 49, United
				States Code.
								(B)ExceptionNotification
				in an action under paragraph (1) shall be made in accordance with section
				42121(b)(1) of title 49, United States Code, except that such notification
				shall be made to the person named in the complaint and to the employer.
								(C)Burdens of
				proofAn action brought under paragraph (1)(B) shall be governed
				by the legal burdens of proof set forth in section 42121(b) of title 49, United
				States Code.
								(D)Statute of
				limitationsAn action under paragraph (1) shall be commenced not
				later than 180 days after the date on which the violation occurs.
								(c)Remedies
							(1)In
				generalAn employee prevailing in any action under subsection
				(b)(1) shall be entitled to all relief necessary to make the employee
				whole.
							(2)Compensatory
				damagesRelief in an action under subsection (b) shall
				include—
								(A)reinstatement
				with the same seniority status that the employee would have had, but for the
				discrimination;
								(B)the amount of
				backpay owed to the employee, with interest; and
								(C)compensation for
				any special damages sustained as a result of the discrimination, including
				litigation costs, expert witness fees, and reasonable attorney fees.
								(d)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
						.
			
